The defendants rightfully inspected and measured the lumber before determining to accept or reject it. Benj. Sales, ss. 918, 1042, 1049-1051, 1342, 1343, 1348-1350. Without an express stipulation that the contract was or was not entire, the parties might have understood that it was severable in such a sense that the defendants could accept the lots that conformed to the contract, and reject the rest. In the general finding for the defendants there is no error of law.
Judgment for the defendants.
ALLEN, J., did not sit: the others concurred.